Exhibit 10.13
 
--UNOFFICIAL TRANSLATION PROVIDED FOR CONVENIENCE PURPOSES ONLY--
 
Loan Agreement


Party A:                      Haoji Xia


Party B:                      Shaanxi Zhongbao Property Limited Liability
Company


In order to support the development of Party B’s business operations, and to
resolve Party B’s cash flow difficulties in the course of conducting operations,
both parties, after thorough discussion, have reached agreement as to the
following terms:


Party A agrees to provide short-term in the amount of RMB10,200,000 to resolve
Party B’s temporary cash flow difficulties. Party B plans to repay such loan
amount to Party A within one year without interest.  Party B shall repay the
principal to Party A in installments.
 


Party A:                      /s/ Haoji Xia


Party B:                      (seal) Shaanxi Zhongbao Property Limited Liability
Company


Date:                      March 1, 2011









